Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OBJECTIONS TO SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claims 2 – 6 having a term, “a quantitative evaluation apparatus according to Claim”, here – a quantitative evaluation apparatus – fails to provide proper antecedent basis for the claimed subject matter.
Claim Objections
Claims 2 – 6 are objected to because of the following informalities: 
The phrase “according to Claim”, here, it is suggested to replace “”Claim”” with - - claim - - .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Clark US PGPub: US 2013/0038727 A1 Feb. 12, 2013 and in view of 
Murata US PGPub: US 2017/0350805 A1 Dec. 7, 2017.

Regarding claim 1, Clark discloses,

a quantitative evaluation apparatus (a cell culture data and cell image capturing and remotely monitoring the health and viability of cells and the status of a cell culture. The captured data and images are wirelessly transmitted to a management control unit, and/or another wirelessly connected and remotely located data transmission device such as PDA, for a researcher to review and analyze to determine the health and viability of cells, and the status of the cell culture – ABSTRACT, Fig. 1, paragraphs 0012, 0018. A cell culture data and cell image capturing and remote monitoring system for remotely viewing, monitoring, analyzing, reporting and storing cell culture data – paragraph 0009) comprising: 

a counter that is configured to count numbers of cells (the phrase, "cell culture" means, but is not limited to, growth, maintenance, transfection, or propagation of cells, tissues, or their products – paragraph 0040. Cells 42 growing in culture vessel 40 is accessed by a researcher to determine the status of cell culture and cell growth, health and viability – paragraph 0062) or densities of cells contained in individual images of a plurality of image-capturing regions in a culturing vessel for culturing the cells (the pod to upload and download images, data and information on the health and viability of the cells, and status of cell culture, storing and analyzing still and/or motion images of the cells and cell culture data – paragraph 0012); 

an evaluation-value calculator that is configured to calculate an evaluation value related to variation in distribution of the cells in the culturing vessel on the basis of the numbers of the cells or the densities of the cells counted by means of the counter in each of the images (providing measurements and the necessary details to facilitate decision making, and providing operational control over the pod, culture vessel, support and incubator to carry out instructions, either automatically or upon a users intervention, to carry out recommended cell culture process operations needed to maintain the health and viability of the cells and cell culture – paragraph 0012. edge detection to look at the status of growth as an indicator of overall growth or confluency – paragraph 0019. As used herein the phrase, "culture vessel" or "container" means, but are not limited to, any petri-dishes, multi-well plates, microtiter plates, roller bottles, tanks, bioreactors, bags, and flasks including, screwcap flasks such a flasks having one or more layers of cell growth surfaces as taught in United States Patent Application Publication No. 2010/0129900, titled Layered Flask Cell Culture System, which is fully incorporated herein by reference – paragraph 0039); 

a display that is configured to display determination result determined by the determining portion (the display unit may be a monitor 50 which includes an interface through which a user can input data, manipulate the captured images and data, or the like – Fig. 1/50, paragraph 0060),

but, does not disclose, a determining portion that is configured to determine whether or not the evaluation value calculated by the evaluation-value calculator is in a range of a prescribed threshold.

Murata teaches, an analysis device includes an acquisition unit configured to acquire an image of a cell and an identification unit configured to identify elements that are identifiable on the basis of the image of cell acquired by the acquisition unit (ABSTRACT, Figs. 1, 3, paragraph 0055). The density calculation unit 114 calculates a cell density and a degree of cell adhesion of the cells "cell" present in a region F representing the whole image of the culture vessel, in the image obtained by the microscope 200 (Fig. 5, paragraphs 0066, 0067. In a region F1, for example, the region of interest detection unit 116 detects, as a region of interest R1, a region in which the cell density and the degree of cell adhesion have exceeded threshold values - approximately 80% of each of those values, for example, set with respect to each of those values – paragraph 0080). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cell image capturing and remote monitoring system of Clark (Clark, ABSTRACT, Fig. 1, paragraphs 0009, 0012, 0018), wherein the system of Clark, would have incorporated, an analysis device includes an acquisition unit configured to acquire an image of a cell and an identification unit configured to identify elements that are identifiable on the basis of the image of cell acquired by the acquisition unit of Murata (Murata, ABSTRACT, Figs. 1, 3, paragraph 0055) to provide an analysis device, an analysis method, an analysis program, a cell manufacturing method, and cells capable of appropriately analyzing images while also being capable of analyzing relationships between elements configuring mechanisms that control vital phenomena relating to cells (Murata, paragraph 0005).

Regarding claim 3, Clark discloses,

a quantitative evaluation apparatus according to Claim 1, wherein the evaluation-value calculator calculates the evaluation value on the basis of a standard deviation of the numbers of the cells or a standard deviation of the densities of the cells counted in the images of the different image- capturing regions (storing each pod's sensor data and images to determine if the detected parameters of the cells and cell cultures are within desired norms, detect deviations or abnormalities in the detected parameters, determine the mode of action in response to an analysis of the detected parameters or any other analysis and processing of the data necessary in the evaluation of the cells and cell cultures. – paragraph 0045).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Clark US PGPub: US 2013/0038727 A1 Feb. 12, 2013 and in view of 
Murata US PGPub: US 2017/0350805 A1 Dec. 7, 2017 and further in view of
Ito US PGPub: US 2011/0205403 A1 Aug. 25, 2011.

Regarding claim 2, both Clark and Murata discloses all the claimed features,

but, does not disclose, a quantitative evaluation apparatus according to Claim 1, wherein the evaluation-value calculator calculates the evaluation value on the basis of “a ratio” of the numbers of the cells or a ratio of the densities of the cells counted in the images of the different image-capturing regions. 

Ito teaches, imaging device and automatic focus adjustment. A focus detection section for detecting a focus position of the photographing lens based on the corrected contrast values that have been corrected by the correction section (ABSTRACT, paragraphs 0003, 0016). The operation section 21 that is connected to the control section 11 has operation members such as a power supply button, release button and various input keys. If a user operates any of the operations members of the operation section 21, the control section 11 executes various sequences according to the user operation (Fig. 1, paragraph 0033).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cell image capturing and remote monitoring system of combined Clark and Murata (combined Clark and Murata, ABSTRACT, Fig. 1, paragraphs 0009, 0012, 0018), wherein the system of combined Clark and Murata, would have incorporated, imaging device and automatic focus adjustment of Ito (Ito, ABSTRACT, Fig, 1, paragraphs 0003, 0033) for providing an imaging device and automatic focus adjustment method capable of high-speed and reducing false focus for both a low brightness subject and a point light source subject (Ito, paragraph 0016).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over
Clark US PGPub: US 2013/0038727 A1 Feb. 12, 2013 and in view of 
Murata US PGPub: US 2017/0350805 A1 Dec. 7, 2017 and further in view of
Preston US Patent: US 5,092,670 Mar. 3, 1992.

Regarding claim 5, Clark discloses,

a quantitative evaluation apparatus according to Claim 1, further comprising: an image-capturing portion that is configured to adjust a focus position (an auto focus capability with optional user manual focus control – paragraphs 0011, 0069),

Both Clark and Murata discloses all the claimed features,

but, does not disclose, a focus-adjustment confirming portion that is configured to prompt an operator to confirm whether or not to adjust the focus position of the image-capturing portion in each of the image-capturing regions

Preston teaches, the adjusting mechanism 18 is able to adjust the position of the variable focus lens 17 so that an image of a photographic subject is in focus on the focal plane of the motion picture camera 15 (Fig. 1, column 7, lines 9 – 13). The operator of the first automatic focusing system 10 is prompted by the alpha-numeric display and driver 54 to focus the variable focus lens 17 at three points (Fig. 2, column 7, lines 22 – 25). When the operator confirms that the variable focus lens 17 is in proper focus at the focal plane of the motion picture camera 15 at each of the specified distances he presses a key on the keyboard 53 to enter the data (Fig. 2, column 7, lines 33 – 37).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cell image capturing and remote monitoring system of combined Clark and Murata (combined Clark and Murata, ABSTRACT, Fig. 1, paragraphs 0009, 0012, 0018), wherein the system of combined Clark and Murata, would have incorporated, the adjusting mechanism 18 is able to adjust the position of the variable focus lens 17 so that an image of a photographic subject is in focus on the focal plane of the motion picture camera 15, where an operator confirms for proper focus of Preston (Preston, Figs. 1, 2, column 7, lines 33 - 37) to provide an automatic focusing system which utilizes a laser range finder in order to obtain automatic parallax correction (Preston, column 3, lines 1 – 3).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Muraya US PGPub: US 2019/0144525 A1 May 16, 2019.
A cell culture method having excellent cell proliferation ability by a simple process (ABSTRACT, Figs. 6, 8, paragraph 0006).

Ohbayashi US PGPub: US 2020/0008680 A1 Jan. 9, 2020.
A method of evaluating a three-dimensional cell-based structure. To fulfill the first object, the method comprises: performing tomography of a cultured three-dimensional cell-based structure; generating stereoscopic data indicating the three-dimensional shape of the three-dimensional cell-based structure based on image data acquired by the tomography; and counting the number of structures isolated from each other in the three-dimensional cell-based structure based on the stereoscopic data (ABSTRACT, paragraph 0010).

Matsumoto US PGPub: US 2016/0370569 A1 Dec. 22, 2016.
A cell image acquisition device, method, and a non-transitory computer readable recording medium recorded with a program to reduce the amount of data to be processed and stored by limiting a target region in a colony region when imaging a cell colony (ABSTRACT).
The image information of the cell colony region may be acquired based on the position information of the cell colony specified by the colony region specifying unit 21. For the measurement of the number of cells in the cell colony, for example, it is preferable to detect each cell or the nucleus or nucleolus in the cell by pattern matching or the like and to count the number of detected cells (Fig. 1, paragraph 0063).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642